Title: To Thomas Jefferson from Albert Gallatin, 21 December 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        on or before 21 Dec. 1805
                     
                  
                  The law itself is defective and inconsistent. Congress omitted to extend the powers of the Survr. General to Louisiana: this will be remedied this session. In the mean while the appointment of a Surveyor General by either Governor was altogether incorrect & improper. We wanted no land surveyed there except under the immediate authority of the United States; and we did not want Soulard. The Commissioners might in the mean while direct any surveyor they pleased to make such private surveys or by the last law must accompany the claim filed with them——
               